DETAILED ACTION
Claims 1-14 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 7, 8, and 12-14 are objected to because of the following informalities:  claim 1 recites “a wearer” in line 15 which should be “the wearer”, claim 4 recites “upper” in line 7 which should be “lower”, claim 7 recites “the the” in line 2, one of which should be deleted, claim 8 recites “the the” in line 2, one of which should be deleted.  Claim 12 recites “a first length” which should be “the first length” in line 2.  Claim 13 recites “a first length” which should be “the first length” in line 2. Claim 14 recites “a first length” which should be “the first length” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “each upper band and lower band are independently tightened and fastened” in line 11.  This is unclear because the claim recites an action, such that the claim does not appear to be reciting an apparatus but rather a method step.  The examiner is interpreting this to be “independently tightenable and fastenable”. 
Claim 4 recites “configured to both smooth the underlying pant leg and itself” in line 18.  It is unclear how the non-compressive material cylinder is able to smooth itself.  It seems, rather, that the action of pulling the material taut is what would cause the material to be smooth, not the material itself.  The examiner is interpreting this phrase to mean that when the material is pulled taut, it is smooth.
Claim 12 recites “respective a first elastic, compressive bands”.  It is unclear if the claim attempts to introduce another compressive band or if the claim refers to the respective first elastic compressive bands recited in claim 9.  The examiner is interpreting this  as “the respective first elastic compressive bands”.
Claim 13 recites “respective a first elastic, compressive bands”.  It is unclear if the claim attempts to introduce another compressive band or if the claim refers to the respective first elastic compressive bands recited in claim 9.  The examiner is interpreting this  as “the respective first elastic compressive bands”.
Claim 14 recites “respective a first elastic, compressive bands”.  It is unclear if the claim attempts to introduce another compressive band or if the claim refers to the respective first elastic compressive bands recited in claim 9.  The examiner is interpreting this  as “the respective first elastic compressive bands”.
The dependent claims inherit(s) the deficiency by nature of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 20180310654).
See MPEP 2152.01 for effective filing date information, claims that are not fully supported by the parent in a CIP do not receive the priority date of the parent application.
Regarding claim 1, Hughes describes a garment restraint strap (strap 100), comprising: 
an upper band (upper band 110); 
at least one intermediary material (intermediary material 140) connected on one end to the upper band; 
a lower band (lower band 120) connected to the at least one intermediary material on an end opposite the upper band; and 
at least one fastening member (fastening members 130) operationally connected to each of the upper band and the lower band; 
wherein each of the upper band and the lower band are independently tightenable and fastenable irrespective of the tightness of each other (claim 1, para. 0027); 
wherein the upper and lower bands are made of a compression fabric (compressive fabric, para. 0024); 
wherein the upper band and the lower band are more compressive than the at least one intermediary material (intermediary material less compressive, para. 0025);
wherein when (what follows is a recitation of intended use) the upper and lower bands are tightened and fastened over a pant leg extending between a wearer and a boot, the intermediary material is pulled taut thereover to smooth the pant leg against a wearer and the strap against the pant leg (para. 0027); 
wherein the intermediate material covers both the upper and the lower bands (para. 0026); 
wherein the intermediate material has a coefficient of kinetic friction with boot leather of between 0.1 and 0.3 (the only material recited in the application for the intermediary material is a fabric cylinder that may be constructed of a low-friction and/or low compression or non-compression fabric, which is the same material recited in Hughes, para. 0024, therefore the material of Hughes is substantially identical to that of the present application and thus the burden shifts to the Applicant to prove the prior art does not necessarily or inherently possess the characteristics of the claimed product, MPEP 2112(V)); and 
wherein the at least one intermediary material is a non-compressive fabric (claim 2).
Regarding claim 2, Hughes describes wherein the upper band and the lower band provide a compressive force of 20-30 mmHg (claim 3).

Regarding claim 4, Hughes describes a pant leg fastening and smoothing apparatus (strap 100), comprising: 
an intermediary non-compressive material cylinder (intermediary material 140, cylinder, para. 0024) having two oppositely disposed first and second cylinder ends (claim 7) and a coefficient of kinetic friction with boot leather of no more than 0.2 (the only material recited in the application for the intermediary material is a fabric cylinder that may be constructed of a low-friction and/or low compression or non-compression fabric, which is the same material recited in Hughes, para. 0024, therefore the material of Hughes is substantially identical to that of the present application and thus the burden shifts to the Applicant to prove the prior art does not necessarily or inherently possess the characteristics of the claimed product, MPEP 2112(V)); 
an elongated upper band (upper band 110) having oppositely disposed first and second upper band ends (see claim 7) and operationally connected to the first cylinder end (see Figs. 1 and 2); 
an elongated lower band (lower band 120) having oppositely disposed first and second upper band ends and operationally connected to the second cylinder end (see claim 7); and 
respective matable fastening members (fastening member 130) operationally connected to each upper band end and lower band end (para. 0023, claim 7); wherein each upper band and lower band are independently tightened and fastened using the respective matable fastening members to pull taut the intermediary material (para. 0027), wherein tightness of each of the upper band and the lower band is independent from each other (see abstract); 
wherein upper and lower bands are made of a compression fabric (compressive, para. 0023); wherein when (what follows is a recitation of intended use) the intermediary non-compressive material cylinder is pulled taut over a pant leg extending into a boot, the intermediary non-compressive material cylinder is configured to both smooth the underlying pant leg and itself (para. 0025).
Regarding claim 5, Hughes describes wherein the upper band and the lower band are made of an elastic, compressive material having a compressive force of 20-30 mmHg (claim 3).
Regarding claim 6, Hughes describes wherein the upper band and the lower band are more compressive than the intermediary material cylinder (see claim 11).
Note regarding claim 9: Claim 9 has the priority date of the parent application, however, dependent claims 11-14 have the priority date of the present application (6/28/2021).  Thus, because the dependent claims include all of the limitations of claim 9, claim 9 is rejected solely to depict that all of the limitations of claims 11-14 are rejected by Hughes.
Regarding claim 9, Hughes describes a garment fastening strap kit (claim 15), comprising: 
at least one pair of garment straps (see claim 15), wherein each of the garment straps further comprise: 
a first elastic, compressive band (upper band 110); 
a second elastic, compressive band (lower band 120); 
a first length of intermediary material (intermediary material 140) connected to and extending between the first and second bands to define a first pant leg restraint; and 
respective pairs of matable fastening members (fastening members 130) operationally connected to the respective bands; wherein each of the respective bands are configured to be positioned between a pant leg and a boot (see para. 0025), such that when (what follows is a recitation of intended use) each respective band is independently tightened and fastened (para. 0023) the first length of intermediary material (140) is pulled taut over a pant leg and under the boot to smooth the pant leg flat against a wearer and the boot (para. 0027); and 
wherein each respective garment strap is configured to be held in place against the leg to smooth the pant leg and the strap-within the boot (para. 0025).
Regarding claim 11, the kit of Hughes describes wherein the first length of intermediary material has coefficient of kinetic friction with boot leather of 0.2 (the only material recited in the application for the intermediary material is a fabric cylinder that may be constructed of a low-friction and/or low compression or non-compression fabric, which is the same material recited in Hughes, para. 0024, therefore the material of Hughes is substantially identical to that of the present application and thus the burden shifts to the Applicant to prove the prior art does not necessarily or inherently possess the characteristics of the claimed product, MPEP 2112(V)).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaway (US 20160044978).
Regarding claim 9, Callaway describes a garment fastening strap kit, comprising: 
at least one pair of garment straps (leg covering 10, described as using to protect lower legs, para. 0029, 0031, and thus includes more than one strap), wherein each of the garment straps further comprise: 
a first elastic (strap 30, upper, elastic, para. 0014), compressive band; 
a second elastic (strap 30, lower, elastic, para. 0014), compressive band; 
a first length of intermediary material (fabric panel 12) connected to and extending between the first and second bands to define a first pant leg restraint (see Figs. 1-3); and 
respective pairs of matable fastening members operationally connected to the respective bands (first piece 24, second piece 26); wherein each of the respective bands are configured to be positioned between a pant leg and a boot (fully capable of being locating between a pant leg and a boot), such that when each respective band is independently tightened and fastened the first length of intermediary material is pulled taut over a pant leg and under the boot to smooth the pant leg flat against a wearer and the boot (is fully capable of smoothing a pant leg); and 
wherein each respective garment strap is configured to be held in place against the leg to smooth the pant leg and the strap-within the boot (fully capable of being held in place to smooth a pant leg).
Regarding claim 10, the garment of Callaway describes wherein the first elastic (upper 30) band and the second elastic band (lower 30) are more compressive than the first length of intermediary material (first length of material recited as aramid or para-aramid fibers which are not elastic, compared to the straps which are recited as elastic, and thus more compressive, para. 0014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180310654).
Regarding claim 3, the garment of Hughes describes the limitations of claim 3 but does not explicitly describe wherein the upper and lower bands are no more than 0.13 inches thick, and wherein the at least one intermediary material is no more than 0.05 inches thick.
Applicant provides no criticality for these particular thicknesses and therefore the use of caselaw is appropriate (see MPEP 2144(III)). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the material and bands to be of the dimensions claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)).  In the present case, the garment of Hughes would not perform differently with the different thicknesses as claimed.  

Regarding claim 7, the garment of Hughes describes the limitations of claim 7 but does not explicitly describe wherein the upper and lower bands are no more than 0.13 inches thick, and wherein the the intermediary non-compressive material cylinder is no more than 0.10 inches thick.
Applicant provides no criticality for these particular thicknesses and therefore the use of caselaw is appropriate (see MPEP 2144(III)). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the material and bands to be of the dimensions claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)).  In the present case, the garment of Hughes would not perform differently with the different thicknesses as claimed.  
Regarding claim 8, the garment of Hughes describes the limitations of claim 8 but does not explicitly describe wherein the upper and lower bands are no more than 0.08 inches thick, and wherein the the intermediary non-compressive material cylinder is no more than 0.05 inches thick.
Applicant provides no criticality for these particular thicknesses and therefore the use of caselaw is appropriate (see MPEP 2144(III)). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the material and bands to be of the dimensions claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)).  In the present case, the garment of Hughes would not perform differently with the different thicknesses as claimed.  

Regarding claim 12, the kit of Hughes describes the limitations of claim 12 but does not explicitly describe wherein respective a first elastic, compressive bands are no more than 0.13 inches thick, and wherein a first length of intermediary material is no more than 0.10 inches thick.
Applicant provides no criticality for these particular thicknesses and therefore the use of caselaw is appropriate (see MPEP 2144(III)). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the material and bands to be of the dimensions claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)).  In the present case, the garment of Hughes would not perform differently with the different thicknesses as claimed.  
Regarding claim 13, the kit of Hughes describes the limitations of claim 13 but does not explicitly describe wherein respective a first elastic, compressive bands are no more than 0.25 inches thick, and wherein a first length of intermediary material is no more than 0.15 inches thick.
Applicant provides no criticality for these particular thicknesses and therefore the use of caselaw is appropriate (see MPEP 2144(III)). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the material and bands to be of the dimensions claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)).  In the present case, the garment of Hughes would not perform differently with the different thicknesses as claimed.  
Regarding claim 14, the kit of Hughes describes the limitations of claim 14 but does not explicitly describe wherein respective a first elastic, compressive bands are no more than 0.10 inches thick, and wherein a first length of intermediary material is no more than 0.05 inches thick.
Applicant provides no criticality for these particular thicknesses and therefore the use of caselaw is appropriate (see MPEP 2144(III)). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the material and bands to be of the dimensions claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)).  In the present case, the garment of Hughes would not perform differently with the different thicknesses as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited with tubular shaped garments that with straps that can be utilized as anticipatory and/or obviousness-type references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732